United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, GULF WINDS
STATION, St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2550
Issued: September 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from December 12, 2007 and
July 3, 2008 merit decisions of the Office of Workers’ Compensation Programs denying his
claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 21 percent permanent impairment of the
right upper extremity and a 25 percent permanent impairment of the left upper extremity, for
which he received schedule awards.
FACTUAL HISTORY -- xxxxxx265
On January 11, 2005 appellant filed an occupational disease claim alleging that he
sustained bilateral shoulder syndrome causally related to factors of his federal employment. The
Office accepted the claim, assigned file number xxxxxx265, for bilateral shoulder arthritis, a
sprain of the shoulder and left arm, a biceps tendon rupture and left ulnar neuropathy.

On May 26, 2005 appellant filed a claim for a schedule award. In a March 4, 2005
impairment evaluation, Dr. David P. Kalin, an attending physician Board-certified in family
practice, opined that appellant had a 70 percent impairment of the upper extremities due to his
work injuries. An Office medical adviser reviewed the evidence on June 23, 2005 and opined
that appellant had no impairment of either extremity due to his accepted shoulder condition.
In an impairment evaluation dated October 17, 2005, Dr. H. Gerard Siek, Jr., a Boardcertified orthopedic surgeon, found that appellant had a 38 percent permanent impairment of the
right upper extremity and a 37 percent permanent impairment of the left upper extremity.
The Office determined that a conflict in medical opinion existed between Dr. Kalin and
the Office medical adviser. On May 30, 2006 the Office referred appellant to Dr. Michael
Judson Smith, a Board-certified orthopedic surgeon, for an impartial medical examination. On
June 28, 2006 Dr. Smith diagnosed bilateral osteoarthritis of the carpal metacarpal joint. He
found that appellant’s physical examination was inconsistent and his pain complaints excessive.
An Office medical adviser reviewed the Dr. Smith’s opinion on August 2, 2006 and
concurred with his finding that appellant had no impairment of the upper extremities. By
decision dated August 4, 2006, the Office denied appellant’s claim for a schedule award.
On November 8, 2006, following a preliminary review of the record, a hearing
representative vacated the August 4, 2006 decision. She noted that Dr. Siek provided an
impairment evaluation on October 17, 2005. The hearing representative found that the statement
of accepted facts did not accurately list all the work injuries and noted that appellant had a carpal
tunnel claim under file number xxxxxx357. She directed the Office to obtain clarification from
Dr. Smith and to determine whether appellant’s C5-6 radiculopathy and bilateral cubital tunnel
syndrome were employment related.
On November 13, 2006 the Office prepared an updated statement of accepted facts. It
noted that it had asked Dr. Smith to provide a supplemental report, but noted that he asked for
prepayment. The Office referred appellant to Dr. Howard Schuele, a Board-certified orthopedic
surgeon, for an impartial medical examination.
On February 15, 2007 Dr. Schuele diagnosed bilateral carpal tunnel syndrome,
degenerative arthritis of the carpometacarpal (CM) joint of the thumbs, ulnar neuropathy of the
left upper extremity and bilateral shoulder osteoarthritis. He reviewed the final determinations
regarding the extent of appellant’s permanent impairment rendered by prior examining
physicians. Dr. Schuele found a positive Tinel’s sign and Phalen’s test bilaterally. He measured
range of motion of the shoulders and elbow and noted that appellant had a positive Tinel’s sign
at the ulnar nerve. Dr. Schuele stated:
“Most of the consensus of opinion is that the carpal tunnel syndromes, both right
and left, are [five] percent. The degenerative arthritis at the CM joint is [three]
percent. The ulnar neuropathy on the left is [five] percent.
“I have used the range of motion method for rating his shoulders and my range of
motion noted on this date was right shoulder was equal to left. Therefore, the
shoulder rating on the right is 14 percent, combined with 5 percent for the carpal
2

tunnel, combined with 3 percent for the CM joint arthritis. This equals 20 percent
upper extremity.
“On the left, 14 percent shoulder was combined with 5 percent carpal tunnel,
combined with 5 percent ulnar neuropathy, combined with 3 percent degenerative
arthritis [of the] CM joint, this equals 24 percent.”
FACTUAL HISTORY -- xxxxxx357
On October 30, 2001 appellant, then a 71-year-old letter carrier, filed an occupational
disease claim alleging that he sustained carpal tunnel syndrome and osteoarthritis of the thumbs
due to factors of his federal employment. He did not stop work. The Office accepted the claim,
assigned file number xxxxxx357, for bilateral carpal tunnel syndrome.
On July 7, 2002 appellant filed a claim for a schedule award. He submitted a report dated
June 6, 2002 from Dr. Edward Feldman, a Board-certified orthopedic surgeon, who determined
that appellant had a 12 percent permanent impairment of each upper extremity. An Office
medical adviser reviewed Dr. Feldman’s report and concluded that he had five percent right
upper extremity impairment.
By decision dated December 17, 2002, the Office granted appellant a schedule award for
a five percent permanent impairment of the right upper extremity. In a report dated
November 10, 2003, Dr. Feldman found that he had a 20 percent impairment of the right upper
extremity and a 15 percent impairment of the left upper extremity.
In a decision dated January 5, 2004, the hearing representative vacated the December 17,
2002 schedule award determination and remanded the case for the Office medical adviser to
review Dr. Feldman’s November 10, 2003 report and adjudicate the extent of any permanent
impairment for both the right and left upper extremities. He also instructed the Office to
determine whether appellant’s bilateral thumb arthritis and bilateral ulnar nerve entrapment of
the wrists were either employment related or preexisting condition such that they would be
included in determining the extent of any permanent impairment.
On February 18, 2004 the Office expanded acceptance of appellant’s claim to include an
aggravation of bilateral osteoarthritis of the base of the thumbs. By decision dated March 4,
2004, it granted him a schedule award for a 12 percent permanent impairment of the right upper
extremity and a 16 percent permanent impairment of the left upper extremity. The Office noted
that appellant had previously received an award for a five percent right upper extremity
impairment and thus was entitled to an award for an additional seven percent impairment.
On March 28, 2004 appellant requested an oral hearing. On January 10, 2005, following
a preliminary review of the record, a hearing representative vacated the March 4, 2004 decision.
He noted that the Office had not considered the November 10, 2003 report from Dr. Feldman as
previously instructed. The hearing representative remanded the case for the Office medical
adviser to provide a reasoned opinion regarding which upper extremity conditions were either
employment related or preexisting and a determination of whether these conditions caused a
permanent impairment of the upper extremities.

3

By decision dated April 7, 2005, the Office denied appellant’s claim for an increased
schedule award. On April 22, 2005 appellant requested an oral hearing. Following a preliminary
review on December 30, 2005, a hearing representative set aside the April 7, 2005 decision and
remanded the case for a second opinion examination regarding the extent of appellant’s bilateral
impairment of the upper extremities. The hearing representative found that the record did not
contain a medical report with a detailed description of the upper extremity impairment.
On February 2, 2006 the Office referred appellant for a second opinion examination. In a
report dated February 15, 2006, Dr. Arthur S. Dinenberg, a Board-certified orthopedic surgeon,
diagnosed right and left carpal tunnel syndrome and bilateral thumb CM degenerative joint
disease. He concluded that appellant had no more than the previously awarded 16 percent
permanent impairment of the left upper extremity and 12 percent permanent impairment of the
right upper extremity.
By decision dated March 30, 2006, the Office denied appellant’s claim for an additional
schedule award for the bilateral upper extremities. In a decision dated November 17, 2006, the
hearing representative vacated the March 30, 2006 decision. She noted that appellant had
submitted an October 2005 report from Dr. Siek, who provided a second opinion examination
regarding the extent of his permanent upper extremity impairment for a bilateral hand condition
under file number xxxxxx265. The hearing representative instructed the Office to prepare a
statement of accepted facts for both file numbers and refer appellant for an impartial medical
examination on the issue of whether he was entitled to a schedule award for an additional
impairment of the upper extremities.
On December 19, 2006 the Office referred appellant to Dr. Michael D. Slomka, a Boardcertified orthopedic surgeon, to resolve a conflict between Dr. Siek and Dr. Dinenberg. On
January 22, 2007 Dr. Slomka found that appellant had a 13 percent permanent impairment of the
right upper extremity and an 18 percent permanent impairment of the left upper extremity.
FACTUAL HISTORY -- xxxxxx265 & xxxxxx357
The Office combined both of appellant’s claims under master file number xxxxxx265.
On February 26, 2007 it requested that the Office medical adviser review both and discuss the
opinions of both Dr. Slomka and Dr. Schuele. On February 26, 2007 an Office medical adviser
found that Dr. Schuele’s opinion was the “most reasonable compromise.” He concurred with his
impairment determination but indicated that due to a discrepancy in addition appellant had a
21 percent right upper extremity impairment and a 25 percent left upper extremity impairment.
By decision dated March 7, 2007, the Office found that appellant had a 21 percent right
upper extremity impairment and a 25 percent left upper extremity impairment. It granted him a
schedule award for an additional nine percent impairment of each upper extremity.
On March 26, 2007 appellant requested a telephone hearing. By decision dated
September 14, 2007, the hearing representative vacated the March 7, 2007 decision. He found
that statement of accepted facts did not include the accepted condition of bilateral thumb arthritis
and should be updated to include the conditions diagnosed by Dr. Scheule of left ulnar
neuropathy and bilateral shoulder arthritis. The hearing representative further found that

4

Dr. Scheule did not address whether appellant had an upper extremity impairment due to
preexisting conditions. He noted that the Office erred in having an Office medical adviser who
created the conflict review the impartial medical examiner’s report. The hearing representative
instructed the Office to obtain a supplemental report from Dr. Scheule.
In a report dated October 25, 2007, Dr. Schuele listed findings on examination of a
positive Tinel’s sign over the left ulnar nerve of the elbow and of the bilateral hands. He listed
measurements for range of motion of the shoulder. Dr. Schuele again found that the “consensus
of opinion” showed a five percent bilateral impairment due to carpal tunnel syndrome, a three
percent impairment due to arthritis of the CM joint and a five percent impairment of the left
upper extremity for ulnar neuropathy. He determined that appellant had a 14 percent bilateral
shoulder impairment due to loss of range of motion. Dr. Schuele opined that he had no
neurological evidence of cervical disc disease and cervical radiculopathy, bilateral ulnar
neuropathy of the wrists, bilateral medial epicondylitis or bilateral shoulder tendinitis.
By decision dated December 12, 2007, the Office denied appellant’s claim for an
increased schedule award. On December 16, 2007 appellant requested a telephone hearing. By
decision dated July 3, 2008, the Office hearing representative affirmed the December 12, 2007
decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulations,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.3
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.4
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.5 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. at § 10.404(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

5

5 U.S.C. § 8123(a).

5

a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.6 When there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.7
In a situation where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the specialist’s opinion requires
clarification or elaboration, it must secure a supplemental report from the specialist to correct the
defect in his original report.8 If the impartial specialist is unable to clarify or elaborate on his
original report or if his supplemental report is also vague, speculative or lacking in rationale, the
Office should submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.9
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and an
aggravation of osteoarthritis of both thumbs under file number xxxxxx357. It accepted that he
sustained bilateral shoulder arthritis, a sprain of the shoulder and left arm, a biceps tendon
rupture and left ulnar neuropathy under file number xxxxxx265.
Appellant filed a claim for a schedule award. The Office extensively developed the
record under both file numbers and determined that a conflict in medical opinion existed between
Dr. Kalin and the Office medical adviser. It referred appellant to Dr. Smith for an impartial
medical examination; however, when Dr. Smith declined to clarify his report the Office referred
appellant to Dr. Schuele for a second impartial medical examination.
When a case is referred to an impartial medical examiner for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual and medical background, must be given special weight.10 The Office relied upon the
opinion of Dr. Schuele in determining that appellant had a 21 percent permanent impairment of
the right upper extremity and a 25 percent permanent impairment of the left upper extremity.
The Board finds, however, that the opinion of Dr. Schuele is insufficient to resolve the conflict in
medical opinion. In reports dated February 17 and October 25, 2007, Dr. Schuele listed the
conclusions of the prior medical examiner regarding the extent of appellant’s impairment and
then determined that the “consensus” among the physicians was that he had a five percent
bilateral impairment due to carpal tunnel syndrome, a three percent impairment due to arthritis of
the CM joint and a five percent impairment of the left upper extremity for ulnar neuropathy. He
6

20 C.F.R. § 10.321.

7

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

8

Phillip H. Conte, 56 ECAB 213 (2004); Raymond A. Fondots, 53 ECAB 637 (2002).

9

Nancy Keenan, 56 ECAB 687 (2005).

10

Richard R. LeMay, 56 ECAB 341 (2005).

6

did not independently assess appellant’s impairment due to carpal tunnel syndrome, arthritis of
the CM joint or ulnar neuropathy. Dr. Schuele further made no reference to the specific tables
and pages of the A.M.A., Guides utilized in reaching his conclusions. To properly resolve a
medical conflict, the impartial medical examiner should provide a reasoned opinion as to the
extent of permanent impairment in accordance with the A.M.A., Guides.11 As Dr. Schuele failed
to provide an independent determination regarding the extent of appellant’s permanent
impairment of the upper extremities in accordance with the A.M.A., Guides, his opinion is not
entitled to special weight as the impartial medical examiner.12 Accordingly, there remains an
unresolved conflict regarding the percentage of appellant’s permanent impairment of the upper
extremities. Following this and any further necessary development, the Office shall issue a de
novo decision.13
CONCLUSION
The Board finds that the case is not in posture for decision.

11

Id.

12

See Elaine Sneed, 56 ECAB 373 (2005).

13

In view of the Board’s disposition of the merits of this case, the Board will not address appellant’s arguments
on appeal. The Board does note that he questioned why the Office did not use Dr. Slomka’s impartial medical
examination. The Office medical examiner reviewed both Dr. Slomka and Dr. Schuele and found that Dr. Schuele’s
opinion, which gave appellant a greater impairment rating, was more reasonable.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 3, 2008 and December 12, 2007 are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: September 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

